Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As a means of attempting to create a distinction between the scope of the subject matter claimed, and the teachings of the prior art, Applicants have amended claim 1 to stipulate that there are, “no linear or branched diorganopolysiloxane having at least two alkenyl groups.”  They seem to imply that proper support for this exclusory limitation is found in original claim 7 and in paragraph [0042] of the Specification but the Examiner disagrees because:
(i) claim 7 had embraced a permutation of the invention where the amount of (a2) could be zero but (a2) had not been encompassing of ALL linear/branched diorganopolysiloxanes bearing at least two alkenyl groups.  Rather, it included those that contained, “alkenyl groups in an amount of from 0.0005 mol/100g to less than 0.15 mol/100g and, optionally, a silicon atom-bonded hydroxy group or a silicon atom-bonded alkoxy group having 1 to 10 carbon atoms”, but not others, and
(ii) Paragraph [0042] discloses a “zero amount” of alkenyl groups specifically in the context of component (A).  As before, component (A) had not been contemplative of all linear/branched diorganopolysiloxanes bearing at least two alkenyl groups, but only those adhering to the description of previously disclosed component (a2).
	Applicant is advised that, for the purpose of determining the continued applicability of the prior art cited, and any additional art considered, the Examiner is operating under the assumption that Applicant will amend claim 1 to correct the scope of the exclusory limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an initial matter, the marked up copy of amended claim 1 reflects the insertion of the phrase, “wherein a mass ratio of component (a1) to component (a2) is 100/0 to 45/55, and” insofar as it is underlined but this recitation was present in the original claim.  In any case, there is no longer proper antecedent basis for this limitation given that the earlier disclosure of (a2) has been removed.  It is further noted that its continued presence now places it in conflict with the amendment stating that no linear/branched diorganopolysiloxanes bearing at least two alkenyl groups may be included in the composition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
	Claims 1-5 and 8-14 are allowable over the prior art pending resolution of the matters alluded to supra.  The Examiner agrees that the exclusory limitation, once appropriately revised, will have invalidated Aoki and Mizuno doesn’t teach the alkenyl group content now disclosed in association with claimed component (b) from which (A) is derived.
	U.S. Patent # 5,696,290 is cited as being of interest for its description of a composition comprising an alkenylated MQ resin of varied alkenyl content, and organohydrogensiloxane, hydrosilylation catalyst, and where a polymer within the scope of the negative limitation is only an optional material.  The reference does not contemplate forming a condensation product of an MQ resin bearing alkenyl substituents prior to combining with the other aforementioned components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 8, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765